Citation Nr: 0331335	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  01-05 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for low back strain, to 
include as secondary to residuals of a hysterectomy with 
bilateral salpingo-oophorectomy secondary to adenomyosis.

2.  Entitlement to service connection for seborrheic 
dermatitis, claimed as facial breakouts.

3.  Entitlement to service connection for a disability 
manifested by dysplasia.

4.  Entitlement to an initial evaluation in excess of 10 
percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1999, when she retired from the United States Navy.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  December 1999 by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran's service connection claims are the subject of 
the remand portion of this decision.

FINDINGS OF FACT

Major depressive disorder is primarily manifested by a flat 
affect and a recurrent depressed mood, without any 
significant impairment of the veteran's ability to function 
in the workplace or in her family life.


CONCLUSION OF LAW

The criteria for an initial evaluation for major depressive 
disorder in excess of 10 percent are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9434 (2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to her 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
a September 2002 letter, the RO notified the veteran of the 
evidence she might submit in support of her claim.  In a 
telephone contact in November 2002, the veteran indicated 
that she had no further evidence to submit.  The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's claim 
and that the notice provisions of the VCAA have been complied 
with.  The Board finds that there will be no prejudice to the 
veteran if the Board decides her appeal at this time and the 
Board will, therefore, proceed to consider the veteran's 
claim on the merits.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

The veteran's major depressive disorder is rated under 
38 C.F.R. § 4.130 (2003), Diagnostic Code 9434, and a general 
formula for rating mental disorders, which provides that:

A 10 percent rating is warranted for occupational and 
social impairment due to mild or transient symptoms 
which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous 
medication.
 
A 30 percent rating is warranted for occupational and 
social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

At a VA psychiatric examination in October 1999, the veteran 
reported that she was looking for a job after her recent 
retirement from the Navy.  She was married and had 4 
children.  She had been taking Prozac since 1995, when a 
service department physician diagnosed her with depression.  
She stated that, in service, starting around 1990, her mood 
went down and she had crying spells.  She lost interest in 
things, lost her motivation, had sleep disturbance, and felt 
overwhelmed at her work.  She felt inadequate and gained 
weight.  Her symptoms fluctuated.  She said that her mood in 
the past year had been "fair." At times, she found it 
difficult to concentrate and make decisions.  She felt that 
her self-esteem could be better.  On mental status 
examination, she was alert and calm.  Her affect was somber 
but not unpleasant.  She described her current mood as 
"okay."  She had no thought disorder, delusions, or 
hallucinations.  She had no suicidal or homicidal thoughts.  
She maintained personal hygiene and the other activities of 
daily living.  She was oriented and her memory was intact.  
She indicated that she frequently had generalized anxiety.  
The diagnosis on Axis I was major depressive episode, 
chronic, in partial remission.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 60.  The 
Board notes that the GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994).  A GAF score of 60 
denotes moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

The examiner commented that the veteran's problems were 
secondary to a personality disorder.  He stated that it was 
unlikely that the veteran would regain full functioning 
without a treatment regimen which included more than just 
taking Prozac.

At a VA psychiatric examination in September 2002, the 
veteran's personality came through as quite pleasant and 
normal.  She was alert and fully oriented.  No evidence of 
emotional difficulties was noted.  She was working as a 
telephone operator.  She was attending a technical college 
with a major of office systems technology.  Her husband was 
working as a carpenter for a board of education.  The veteran 
stated that her 4 children were fine physically and mentally.  
She had recently had a hysterectomy.  She gave a history of 
depression since 1994.  When asked if she thought that her 
symptoms would improve with a higher dose of medication, the 
veteran, who was taking 25 milligrams per day of Prozac, said 
perhaps.  The examiner conferred with a nurse practitioner, 
who had been seeing the veteran since December 2001 for 
suspected diabetes.  When asked if she had noticed that the 
veteran was depressed, the nurse practitioner replied in the 
negative and said that, if she had noticed that the veteran 
was depressed, she would have ordered psychological testing.  
The examiner noted that records of a mental health clinic in 
December 2001 stated that the veteran indicated that her 
sister took Zoloft and was doing better than the veteran, who 
requested that her medication be changed to Zoloft.  The 
diagnosis on Axis I was major depressive disorder, recurrent, 
episodic.  The diagnosis on Axis II was personality 
disorders.  The examiner assigned a GAF score of 55, which 
denotes moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  The examiner reported 
that the veteran's moderate symptoms included flat affect and 
occasional dysphoria and that her mood was apparently 
medically maintained with appropriated medications.

When there is a question as to which of 2 disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).

Upon consideration of the evidence of record, the Board finds 
that the veteran's disability picture more nearly 
approximates the criteria for the currently assigned 10 
percent rating in that her symptoms appear to be controlled 
by medication and her ability to perform her job appears to 
be impaired only during periods of significant stress.  The 
evidence of record does not show intermittent periods of 
inability to perform occupational tasks due to a depressed 
mood or chronic sleep impairment.  The veteran appears to be 
in a stable marriage and have good relationships with her 
husband and children.  She is able to hold down a full-time 
job, attend college, and perform her duties as a wife and 
mother without significant disruption by service connected 
depressive symptoms.  In sum, the Board concludes that the 
currently assigned 10 percent evaluation for an acquired 
psychiatric disorder adequately and appropriately compensates 
the veteran for her psychiatric disability.  Entitlement to 
an initial evaluation in excess of 10 percent for major 
depressive disorder is not established, and staged ratings 
are not appropriate, in that the veteran's symptoms since 
retirement from the Navy have not increased in severity.  See 
38 U.S.C.A. § 1155 (West 2003); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9434 (2003).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

An initial evaluation in excess of 10 percent for major 
depressive disorder is denied.





REMAND

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 
439 (1995). 

In the veteran's case, with regard to her claim for 
service connection for low back strain, the Board notes 
that, in a report of medical history for retirement in 
June 1999, the veteran stated that she had recurrent back 
pain and a physician noted "L scapular episodic."  At 
an examination for retirement in June 1999, the veteran's 
spine was reported as normal.  

At a VA general medical examination in October 1999, the 
veteran complained of back pain which was primarily 
subscapular but also in her lumbosacral spine.  The 
examiner reported range of motion of the back which was 
less than normal but did not report a diagnosis of any 
disorder of the back.

In a statement received in May 2002, the veteran stated 
that she was seeking service connection for chronic low 
back pain as secondary to adenomyosis of the uterus.  
Service connection is in effect for residuals of a 
hysterectomy with bilateral salpingo-oophorectomy 
secondary to adenomyosis.  Therefore, the Board finds 
that the veteran has claimed both direct and secondary 
service connection for low back strain.

Considering the facts that the veteran complained of 
recurrent back pain at the time of her retirement from 
active service and that limitation of motion was found at 
a VA examination a few months after her retirement, the 
Board finds that VA's duty to assist the veteran in the 
development of her claim requires that she be afforded 
the opportunity to be examined by a specialist in 
orthopedics, who will be asked to make a finding as to 
the likely etiology of any current back disorder, and 
this case will be remanded for that purpose.

As noted above, the VCAA requires that VA notify the claimant 
of any information, and any medical or lay evidence not 
previously provided to VA, which is necessary to substantiate 
the claim and whether VA or the claimant is expected to 
obtain any such evidence.  The veteran's claims for service 
connection for seborrheic dermatitis and for a disability 
manifested by dysplasia were denied by the RO on the basis 
that the record does not contain medical evidence of current 
diagnoses of such disabilities, but the appellant has not 
been notified whether VA or the claimant is expected to 
obtain the medical evidence needed to substantiate the 
veteran's claims.  While this case is in remand status, the 
veteran may be provided with the notices required by the VCAA 
on the issues of entitlement to service connection for 
seborrheic dermatitis and for a disability manifested by 
dysplasia.

Under the circumstances, this case is REMANDED for the 
following:

1.  Arrangements should be made for the veteran to 
undergo an examination by a specialist in orthopedics.  
It is imperative that the examiner review the pertinent 
medical records in the claims file.  The examiner 
should determine whether the veteran currently has a 
disorder of the low back.  In the event that a low back 
disorder is diagnosed, the examiner should respond to 
the following questions: Is it more likely (a greater 
than 50 percent probability), less likely (a less than 
50 percent probability) or at least as likely as not (a 
50 percent probability) that the veteran's current low 
back disorder is related to an incident or 
manifestation during her active service from August 
1979 to August 1999?  Is it more likely (a greater than 
50 percent probability), less likely (a less than 50 
percent probability) or at least as likely as not (a 50 
percent probability) that residuals of a hysterectomy 
with bilateral salpingo-oophorectomy secondary to 
adenomyosis caused a low back disorder or have 
aggravated a low back disorder (increased the severity 
of the underlying condition)?  A rationale for the 
opinions expressed should be provided.

2. The appellant should be notified, pursuant to the 
VCAA, of any information, and any medical or lay 
evidence not previously provided to VA, which is 
necessary to substantiate her claims for service 
connection for seborrheic dermatitis and for a 
disability manifested by dysplasia and whether VA or 
the claimant is expected to obtain such evidence, and 
the appellant should be allowed the period of time 
provided by law for a response.    

Following completion of these actions, the evidence should be 
reviewed and a determination made as to whether the veteran's 
claims may now be granted.  If the decision remains adverse 
to the veteran, she and her representative should be provided 
with an appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran, to afford her due process of law, and to 
comply with the duty to notify provisions of the VCAA.  By 
this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the claims on appeal.  No action is 
required of the appellant until she receives further notice.




In addition to evidence, the appellant has the right to 
submit additional argument on 
the matters which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



